                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             3:05-CR-00003-RJC-DCK
    USA                                       )
                                              )
      v.                                      )               ORDER
                                              )
    TERRY DONNELL JOHNSON                     )
                                              )


           THIS MATTER is before the Court on the defendant’s Motion for Reduced

Sentence under the First Step Act of 2018, (Doc. No. 78), and the government’s

Response consenting to a time-served sentence, (Doc. No. 82).1

           The defendant pled guilty to possessing with intent to distribute 5 grams or

more of cocaine base (Count Three) and possession of a firearm as a felon (Count

Four). (Doc. No. 20: Plea Agreement at 1). Combined with his prior drug trafficking

convictions, (Doc. No. 5: 21 U.S.C. § 851 Notice), the statutory range of punishment

was 120 months to life imprisonment. (Doc. No. 20: Plea Agreement at 1). At the

sentencing hearing, the Court found the defendant to be a Career Offender and

sentenced him to 262 months on Count Three and 120 concurrent months on Count

Four, the low-end of the advisory range, followed by 8 years’ supervised release.

(Doc. No. 35: Judgment at 2; Doc. No. 46: Sent. Hr’g Tr. at 11-12).




1
  The government further consents to consideration of the merits of the instant
motion, even though the Court previously denied relief under the First Step Act,
(Doc. No. 74: Order), prior to significant developments in the case law.


           Case 3:05-cr-00003-RJC-DCK Document 83 Filed 03/10/21 Page 1 of 3
      The parties agree that if the defendant were sentenced today, he would not

qualify as a career offender. (Doc. No. 78: Motion at 7-8; Doc. No. 82: Response at 5).

Thus, under the First Step Act and decisions interpreting it by the United States

Court of Appeals for the Fourth Circuit, the revised advisory guideline range,

without career offender enhancement, is 57 to 71 months, followed by 6 years’

supervised release. (Doc. No. 80: Supplement to the PSR at 2). The defendant has

approximately 212 credited months in the Bureau of Prisons (BOP), with no

disciplinary actions and completion of self-improvement and vocational training

programs. (Id. at 2-3). Therefore, the defendant seeks a sentence of time served

followed by 6 years’ supervised release, (Doc. No. 78: Motion at 7), to which the

government consents, (Doc. No. 82: Response at 7).

      In exercising its discretion under the First Step Act, the Court has considered

the factors set forth in 18 U.S.C. § 3553(a), as well as the defendant’s post-sentence

conduct, the public’s safety, and the government’s concession that the circumstances

of this case do not warrant an upward variance above the time the defendant has

already served. Based on these factors, the Court finds that a reduction of the

defendant’s sentence would accomplish the goals of sentencing.

      IT IS, THEREFORE, ORDERED that the defendant’s Motion for Reduced

Sentence, (Doc. No. 78), is GRANTED, and the defendant’s sentence is reduced to

the time served, plus up to 10 days for the BOP to process his release, and up to 14

additional days to protect the public’s safety if necessary to quarantine the

                                           2



      Case 3:05-cr-00003-RJC-DCK Document 83 Filed 03/10/21 Page 2 of 3
defendant based on the COVID-19 pandemic. The defendant’s term of supervised

release is reduced to 6 years. All other terms and conditions remain unchanged.

       IT IS FURTHER ORDERED that, if the defendant is released from

imprisonment without a residential plan accepted by the United States Probation

Office (USPO), he shall submit to the local Residential Reentry Center for a period

not to exceed 90 days, with work release, at the direction of the USPO, as a

condition of supervised release.

       The Clerk is directed to certify copies of this Order to the defendant, counsel

for the defendant, the United States Attorney, the United States Marshals Service,

and the United States Probation Office.

 Signed: March 10, 2021




                                           3



      Case 3:05-cr-00003-RJC-DCK Document 83 Filed 03/10/21 Page 3 of 3
